Citation Nr: 1045525	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-30 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Neighbor


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 
1958.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia.  The Veteran's case comes from the VA Regional Office 
in Roanoke, Virginia (RO).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a July 2010 hearing before the Board, the Veteran stated that 
he had received an audiological examination at a VA medical 
facility in March 2010.  There are no VA medical records of any 
kind currently associated with the claims file.  Accordingly, an 
attempt must be made to obtain the Veteran's VA medical records.  
See 38 C.F.R. § 3.159(c)(2) (2010).

In addition, the Veteran claims that his currently diagnosed 
hearing loss and tinnitus are related to military service.  
Specifically, he states that he was exposed to high levels of 
noise during military service as a result of close proximity to 
extensive naval gun fire.  This claim is consistent with the 
evidence of record.  The Veteran's service treatment records show 
that he served in the U.S. Navy for nearly four years, and was 
stationed onboard a destroyer for the significant majority of 
that time.  The Veteran has also submitted a March 1984 private 
audiological examination report, which gave a diagnosis of mild 
to moderate sensorineural hearing loss, bilaterally.  However, 
there is no medical evidence of record that discusses the 
etiology of the Veteran's audiological disorders.  As such, a 
medical examination is required to determine whether any hearing 
loss and tinnitus found was incurred in or aggravated by active 
military service.  38 C.F.R. §§ 3.159, 3.326 (2010); see Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1990).

Accordingly, the case is remanded for the following actions:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	The RO must attempt to obtain, with any 
necessary authorization from the Veteran, 
copies of all treatment records related to 
the Veteran's bilateral hearing loss and 
tinnitus, to specifically include the 
March 2010 VA audiological records 
identified by the Veteran in the July 2010 
hearing before the Board.  All attempts to 
secure this evidence must be documented in 
the claims file.  If, after making 
reasonable efforts to obtain these 
records, such records cannot be obtained, 
the Veteran must be notified and (a) the 
specific records that cannot be obtained 
must be identified; (b) the efforts that 
were made to obtain those records must be 
explained; (c) any further action to be 
taken by VA with respect to the claims 
must be noted; and (d) the Veteran must be 
notified that he is ultimately responsible 
for providing the evidence.  The Veteran 
and his representative must then be given 
an opportunity to respond.

2.	The Veteran must be afforded a VA 
audiological examination to determine the 
etiology of any hearing loss and tinnitus 
found.  The claims file and a copy of this 
remand must be provided to and reviewed by 
the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or studies 
necessary to make this determination must 
be conducted.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must provide 
an opinion as to whether any hearing loss 
and tinnitus found was incurred in or 
aggravated by military service.  A 
complete rationale for all opinions must 
be provided.  If any of the above 
requested opinions cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
      
      
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


